DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Powlan U.S. Patent No. (8,540,656) in view of McConnell U.S. Patent No. (5,003,967).
With respect to claim 12, Powlan substantially discloses a connector assembly (26, 32, 34, 36, 38, 40, figs.1-8) for use with a limb positioning apparatus (10), the connector assembly comprising:

a connector (36) for releasably coupling to the receiver (34, the receiver 34 is a universal joint capable of releasably coupling to the connector 36) a first end of the connector comprising a pin or release trigger (44, fig.3), and a second end of the connector comprising a projection (the attachment means provided on the sprocket (38, shown in fig.4); wherein the receiver (34) comprises an opening for receiving the pin (as shown in fig.3, the pin 44 is being received in an aperture where the arrow is pointing to); and
wherein an assembly (58) for retaining an operative limb of a patient to the projection (two holes in the part (48) of the assembly for connecting to sprocket (38)) and (fig.4).
Powlan substantially discloses the invention as claimed except a drape for retaining an operative limb of a patient comprises an aperture for releasably coupling to the projection.
	McConnell however, teaches in an analogous art a connector assembly for use with a limb positioning apparatus (shown in fig.1) comprising a drape or hand wrap (32, figs.1 and 12-19) for retaining an operative limb of a patient (as shown in fig.1) comprising an aperture or through ring (26) for releasably coupling to the projection of Powlan.
In view of the teachings of McConnell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the connector assembly for use with a limb positioning apparatus of Powlan by incorporating a drape for retaining an operative limb of a patient comprises an aperture for releasably coupling to the projection at a desired orientation ([Col.4], lines 44-45).
Powlan discloses in ([Col.1], lines 43-47) the invention relates to an apparatus that provides safe, quickly applied traction to a fractured forearm, enabling an efficient reduction of the fracture. It then maintains the reduced fracture in the most desirable position for stability as determined by the surgeon. 
McConnell further teaches the use of a traction device being commonly used by surgeons to maintain a limb or extremity in an elevated position during a surgical procedure or during recovery after an operation ([Col.1], lines 13-16).  
Since, the limb positioning apparatus is being used in an operating room, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify at least a portion of the connector of Powlan  to be sterile in order to maintain prevent infection of the anatomy of the user during a surgical procedure. 
With respect to claim 14, the combination of Powlan/McConnell substantially discloses the invention as claimed except the projection is a T-shaped projection.  It would have been an obvious matter of design choice to make the projection is a T-shaped projection or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Allowable Subject Matter
Claims 1-11 and 17-22 are allowed.
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Laico et al. U.S. Patent No. (4,930,523) fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claims 1 and 17and their dependent claims 2-11 and 18-22 which recite features not taught or suggested by the prior art drawn to Laico et al.
Laico et al. fails to disclose or fairly suggest a carriage disposed within the boom member and moveable along the longitudinal axis; a first flexible member attached to a first side of the carriage and exiting the boom member at a first aperture located at the proximal end of the boom member, a free end of the first flexible member configured for attachment to a weight; a second flexible member attached to a second side of the carriage such that the flexible member cannot rotate relative to the longitudinal axis of the boom member, the second flexible member exiting the boom member at a second aperture located at the distal end of the boom member; and a connector assembly attached to a free end of the second flexible member for forming a sterile connection to a drape assembly; wherein one of the connector assembly and the drape assembly comprises an anti-rotation mechanism configured to maintain an operative limb of a patient in a pre-selected position. as to claims 1 and 17, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 1 and 17.
Claims 2-11 and 18-22 are allowed insofar as they depend from the allowed base claims 1 and 17.

The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Powlan U.S. Patent No. (8,540,656) in view of McConnell U.S. Patent No. (5,003,967) fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in independent claims 15-16 and which recite features not taught or suggested by the prior art drawn to Powell/McConnell.
The combination of Powell/McConnell fails to disclose or fairly suggest the connector comprises an anti-rotation mechanism configured to maintain the operative limb of the patient in a pre-selected position, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 15-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786